Title: From George Washington to Antoine-Charles du Houx, baron de Vioménil, 7 December 1782
From: Washington, George
To: Vioménil, Antoine-Charles du Houx, baron de


                        
                            Sir
                            Head Quarters 7th Decemr 1782
                        
                        The Count de Rochambeau, who arrived here this Morning did me the honor to deliver me your letter of the 29th
                            November.
                        As your destination was not public when I last had the pleasure of seeing you I could not embrace the
                            opportunity to express to you the very great regret I feel at the prospect of our separation. I must therefore beg you to
                            accept this testimony of that regret, as well as of the gratitude I feel in common with every virtuous Citizen, for the
                            essential services you have assisted in rendering this Country. At the same time I must entreat you to believe that the
                            many great and amiable Qualities which you possess have inspired me with the highest Sentiments of esteem for your
                            Character and that wherever you may be nothing will add to my happiness more than to hear from you and to communicate to
                            you any thing that may occur in this part of the World worthy your Notice.
                        I have only now to assure you of my sincere Wishes for your safe and speedy arrival at the place of your
                            destination and for your success and personal Glory in whatever you may undertake. With every sentiment of Esteem I have
                            the honor to be &c.

                    